

2007
    TEAMSHARE
    DOLLAR GENERAL
 


TEAMSHARE is an annual incentive program designed to encourage high performance,
while rewarding employees for their commitment and contribution to Dollar
General’s success. It’s called TEAMSHARE because it requires teamwork...our
TEAMSHARE goals can only be met through the effort of every DG employee.
Reaching our goals requires dedication to establishing cost efficiencies,
simplifying processes and focusing on customers. Strive for excellence in 2007!
 


How Does it Work?
 
Your TEAMSHARE bonus is based on the Company’s total EBITDA for the fiscal year.
That means if Dollar General’s year-end EBITDA is $_____________, you will
receive a threshold TEAMSHARE bonus. If the year-end EBITDA is $____________,
you will receive a target TEAMSHARE bonus. Payout for EBITDA performance between
“levels” will be prorated.


You can calculate your target bonus using the following formula:


(Base Pay x Target Bonus Percent x mos. of service)

--------------------------------------------------------------------------------

12 months


Please refer to program guidelines (on back of page) for more details.
 


Your 2007 TEAMSHARE Plan
 
Fiscal Year-end    Bonus    Your
   EBITDA        Level     Bonus
 
            Maximum      %
 
            Target                 %
 
           Threashold                 %
 


What is EBITDA?
 
EBITDA is Earnings Before Interest, Taxes, Depreciation, and Amortization and is
a financial indicator used to evaluate a company’s performance. It is a
reflection of a company’s underlying cash earnings without the effects of
previous expenditures (depreciation), financing decisions (interest), accounting
phenomena (amortization) and taxes.


Unusual, non-recurring expenditures may be excluded from EBITDA as determined by
the Compensation Committee of the Board of Directors.
 


Plan information is proprietary and confidential. Non-supervisory employees are
reminded that they may not disclose proprietary, confidential information
contained in the Plan relating to the Company’s financial goals or performance.
 


Strive for excellence in 2007!


Confidential
 
 

--------------------------------------------------------------------------------



Who’s                                     GUIDELINES
Eligible?
 
An employee must meet
each of the following criteria:
     
1.
Regular, full-time or part-time
Store Support or DC employee
during the fiscal year.
 
 
Months of Service
 
Bonuses are prorated based on the number of months employed during the fiscal
year.
 
An employee must be hired/rehired on or before the 15th of the month to receive
credit for the month. 


Example
Jane Doe hired on June 20, 2007.
Jane will not receive credit for June as the majority of the month is over.
Jane will receive credit for July, 2007 – January, 2008.
Jane will receive a prorated bonus for seven months = 7/12 
 
 
 
 
 
 
 
 
 
2. 
Actively employed with Dollar
General through the bonus period
and on the date of bonus payout.*
 
*Unless otherwise required
by state law.
 
 
Rehired Employees
Employees who leave the company and are rehired during the same fiscal year will
be bonus eligible from the date of rehire unless rehired within 30 days from the
date of termination. Service will be bridged for persons who are away from the
Company less than 30 days. Persons who are rehired after 30 days forfeit any
bonus amount earned during the fiscal year prior to termination.
 
Transfers/Promotions 
Employees who also worked in a retail position during the fiscal year are
eligible for a prorated bonus from each bonus plan. Note: Eligibility
requirements must be met in each respective plan to receive a bonus from that
plan.


Example
Store Manager from Feb 3, 2007 – June 12, 2007 = 4/12 Store bonus plan
Corporate employee from June 13, 2007 – Feb 1, 2008 = 8/12 Store Support bonus
plan
 
 
 

Employees on Leave of Absence
Employees on leave are eligible for a prorated bonus based on the number of
months worked during the fiscal year (provided employment has not been
terminated before the end of the bonus period and the date of bonus payment,
unless otherwise required by law).
3.
Cannot have received a year-end
performance rating of unsatisfactory.

Bonus Payout
If the Company meets its performance goals and you meet the eligibility
guidelines, you will be eligible for a TEAMSHARE bonus! Please note that the IRS
considers a bonus to be supplemental income. Therefore, the minimum federal tax,
as well as FICA and any other applicable state taxes, are deducted as required.


Your bonus will be paid as soon as administratively practical after the Company
year-end performance results are available. Generally, checks are issued in
April.


*Dollar General reserves the right to adjust, amend or suspend the TEAMSHARE
program at any time.
2007
TEAMSHARE
 

 


 

--------------------------------------------------------------------------------


 



The individual 2007 TEAMSHARE Bonus Program document for each of the Company’s
named executive officers is substantially identical to the form of 2007
TEAMSHARE Bonus Program document shown here, except for the bonus percentages
set forth on the first page.  The applicable bonus percentages for each of the
Company’s named executive officers are set forth below.



             
 
Name
 
Bonus at
Threshold Level
 
Bonus at
Target Level
 
Bonus at
Maximum Level
David A. Perdue
 
50%
 
100%
 
200%
David M. Tehle
 
32.5%
 
65%
 
130%
Beryl J. Buley
 
32.5%
 
65%
 
130%
Kathleen R. Guion
 
32.5%
 
65%
 
130%
Challis M. Lowe
 
 
32.5%
 
 
65%
 
 
130%


 


 
 


 